Name: 2002/917/EC: Council Decision of 3 October 2002 on the conclusion of the Interbus Agreement on the international occasional carriage of passengers by coach and bus
 Type: Decision
 Subject Matter: organisation of transport;  European construction;  land transport;  Europe
 Date Published: 2002-11-26

 Avis juridique important|32002D09172002/917/EC: Council Decision of 3 October 2002 on the conclusion of the Interbus Agreement on the international occasional carriage of passengers by coach and bus Official Journal L 321 , 26/11/2002 P. 0011 - 0012Council Decisionof 3 October 2002on the conclusion of the Interbus Agreement on the international occasional carriage of passengers by coach and bus(2002/917/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 71(1) and 93, in conjunction with the first sentence of the first subparagraph of Article 300(2) and the second subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the assent of the European Parliament(2),Whereas:(1) In accordance with the Council mandate of 7 December 1995, the Commission has negotiated a European Agreement on the international occasional carriage of passengers by coach and bus with Bosnia and Herzegovina, Bulgaria, Croatia, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Moldavia, Poland, Romania, the Slovak Republic, Slovenia and Turkey.(2) On 22 June 2001, in accordance with the Council decision of 18 June 2001, the Interbus Agreement on the international occasional carriage of passengers by coach and bus was signed on behalf of the Community.(3) On 30 June 2001, the Agreement had been signed by the European Community and the following 13 countries: Bosnia and Herzegovina, Bulgaria, Croatia, the Czech Republic, Hungary, Latvia, Lithuania, Moldavia, Poland, Romania, the Slovak Republic, Slovenia and Turkey.(4) The conclusion of the Interbus Agreement will help to develop transport links between the Contracting Parties; for it to enter into force, after signature, four Contracting Parties, including the Community, must have approved or ratified it.(5) The Interbus Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The conclusion of the Interbus Agreement on the international occasional carriage of passengers by coach and bus is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to deposit, on behalf of the Community, the act of approval provided for in Article 27 of the Agreement in order to bind the Community.Article 3The Commission, assisted by representatives of the members of the Council, shall represent the Community in the Joint Committee (hereinafter referred to as "the Committee") set up by Article 23 of the Agreement.The position to be taken by the Community within the Committee shall be adopted by the Council acting by a qualified majority on a proposal from the Commission. The Council shall act by simple majority when the decision which the Committee proposes to take relates to the Committee's Rules of Procedures.Decisions taken by the Committee shall be published in the Official Journal of the European Communities.Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 3 October 2002.For the CouncilThe PresidentF. Hansen(1) OJ C 51 E, 26.6.2002, p. 193.(2) Assent given on 2 July 2002 (not yet published in the Official Journal).